Citation Nr: 0840959	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  04-13 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for sexual dysfunction, 
secondary to service-connected post-traumatic stress disorder 
(PTSD).

2.  Entitlement to service connection for sleep disorder, 
secondary to service-connected PTSD.

3.  Entitlement to service connection for gastrointestinal 
condition, secondary to service-connected PTSD.

4.  Entitlement to service connection for hypertension, 
secondary to service-connected PTSD.

5.  Entitlement to service connection for diabetes mellitus, 
secondary to service-connected PTSD.

6.  Entitlement to service connection for chloracne.  

7.  Entitlement to service connection for tinnitus.  

8.  Whether there is new and material evidence to reopen a 
claim for service connection for a lung disorder secondary to 
in-service asbestos exposure.  

9.  Entitlement to a rating in excess of 50 percent for PTSD.  

10.  Entitlement to a total disability rating for individual 
unemployability.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from March 1968 to October 
1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 2007 by the 
Department of Veterans Affairs (VA) Lincoln, Nebraska, 
Regional Office (RO).



FINDINGS OF FACT

1.  The veteran withdrew his appeals of secondary service 
connection for sexual dysfunction, sleep disorder, 
gastrointestinal condition, hypertension, and diabetes 
mellitus in October 2008.

2.  The veteran is not diagnosed with chloracne or any other 
chronic skin disorder.  

3.  Tinnitus was not incurred in service and is not causally 
related to service.  

4.  A claim of service connection for an asbestos-related 
lung disorder was denied in August 2004.  That decision was 
not appealed.  Evidence presented since the August 2004 
decision is cumulative of evidence previously considered.

5.  The veteran's PTSD is not manifested by obsessional 
rituals; near-continuous panic or depression affecting the 
ability to function; spatial disorientation; neglect of 
personal appearance and hygiene; illogical, obscure, or 
irrelevant speech; suicidal ideation; or impaired impulse 
control.

6.  The veteran is service connected for one disability at 50 
percent, and there is insufficient evidence that the service-
connected PTSD renders the veteran unable to secure or follow 
a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the appellant with respect to the issues of service 
connection for sexual dysfunction, sleep disorder, 
gastrointestinal condition, hypertension, and diabetes 
mellitus have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2008).

2.  The criteria for service connection for chloracne have 
not been met.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2008).  

3.  The criteria for service connection for tinnitus have not 
been met.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2008).  

4.  The August 2004 decision by the RO that denied the 
veteran's claim of service connection for an asbestos-related 
lung disorder is final.  38 U.S.C.A. § 7105(c) (West 2002); 
38. C.F.R. §§ 3.104, 20.302, 20.1103 (2004).  

5.  New and material evidence sufficient to reopen the claim 
of service connection for an asbestos-related lung disorder 
has not been presented.  38 U.S.C.A. §5108 (West 2002); 38 
C.F.R. § 3.156(a) (2008).  

6.  The criteria for a rating in excess of 50 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 
9400 (2008). 

7.  The criteria for a total disability evaluation based on 
individual unemployability have not been met.  38 U.S.C.A. §§ 
1155 (West 2002); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202 
(2007).  Withdrawal may be made by the appellant or by his or 
her authorized representative.  38 C.F.R. § 20.204 (2007).

On October 8, 2008, the veteran submitted a statement 
expressing his desire to withdraw his appeal of the issues of 
service connection for sexual dysfunction, sleep disorder, 
gastrointestinal condition, hypertension, and diabetes 
mellitus.  Hence, there remain no allegations of errors of 
fact or law for appellate consideration with respect to these 
issues and they must be dismissed.

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide.  
Specific to the request to reopen, the claimant must be 
notified of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Service Connection

In January 2005 and July 2006, the agency of original 
jurisdiction (AOJ) sent letters to the veteran providing the 
notice then required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) for the claim of service connection for chloracne, 
and in August 2005, the AOJ sent a letter providing the 
notice then required for the claim of service connection for 
tinnitus.  Additionally, in March 2006, the AOJ sent the 
veteran a letter providing him with notice of the effective 
date and disability rating regulations, in accord with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA 
has also done everything reasonably possible to assist the 
veteran with respect to these claims for benefits, such as 
obtaining medical records, obtaining Social Security 
Administration (SSA) records, and providing VA examinations.  
Consequently, the duty to notify and assist has been met for 
these claims.  

Request to Reopen

In October 2006, AOJ sent a letter to the veteran providing 
the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), to include as interpreted by Kent v. Nicholson 
and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
VA has also done everything reasonably possible to assist the 
veteran with respect to this claim for benefits, such as 
obtaining medical records and SSA records.  Thus, the duty to 
notify and assist has been met for this claim.  

Increased Ratings 

For an increased compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation- e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  

In May 2006 and January 2007, the agency of original 
jurisdiction (AOJ) sent letters to the veteran providing 
notice of what the evidence needed to demonstrate, of his and 
VA's respective duties in obtaining evidence, and of the 
types of relevant evidence that he should provide, or ask the 
VA to obtain for his claims of increased rating for PTSD and 
TDIU respectively.  The letters also notified the veteran 
that disabilities are rated on the basis of diagnostic codes 
and informed him of the need to present evidence to meet the 
rating criteria and to establish an effective date of an 
award. 

The Board notes that the veteran was not specifically 
informed to submit medical or lay evidence demonstrating the 
effect a worsening of his PTSD has on his employment and 
daily life.  The Board finds that no prejudice resulted, 
however, because, in the May 2006 letter, the veteran was 
told to submit any evidence, to include his own statement, 
"describing his symptoms, their frequency and severity, and 
other involvement, extension and additional disablement 
caused by [his] disability," which would include any impact 
on the veteran's employment and daily life, and the veteran 
was provided notice of the appropriate rating criteria, which 
explicitly include effect on employment and daily life.  

The specific rating criteria for evaluating PTSD and how 
(based on what symptomatology) each rating percentage is 
assigned were provided to the veteran in the December 2007 
Statement of the Case and a May 2008 letter.  Although the 
notice postdated the initial adjudication, the claim was 
subsequently readjudicated after each notification without 
taint from the prior decision and no prejudice is apparent.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of fully compliant notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  VA has also done 
everything reasonably possible to assist the veteran with 
respect to his claim for benefits, such as obtaining medical 
records, obtaining SSA records, and providing a VA 
examination.  Consequently, the Board finds that the duty to 
notify and assist has been met.  


Service Connection

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  

Chloracne

The veteran contends that he has a skin disorder, claimed as 
chloracne, as the result of in-service herbicide exposure.  
VA regulations provide presumptive service connection for 
chloracne or other acneform disease consistent with chloracne 
manifested within one year of separation for veterans shown 
to be exposed to an herbicide agent during active military 
service.  38 C.F.R. § 3.307(a)(6), 3.309(e).  Additionally, 
notwithstanding the foregoing presumption, a veteran may 
establish service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In this case, even after assuming the veteran was exposed to 
herbicide agents while in service, service connection is not 
warranted.  

Service medical records do not report any findings of a skin 
disorder, and the September 1969 separation examination 
reports negative clinical findings for the skin.  Post-
service medical records also do not report any findings of 
chloracne, an acneform disease consistent with chloracne, or 
any other chronic skin disorder.  The Board notes that post-
service records report treatment for a rash in 2002 and 
excision of lipoma in 1985.  See 1985 Rawlins County Health 
Clinic treatment record; 2002 Trout treatment record.  Both 
conditions resolved after treatment, however, with no 
apparent residual or recurrence, and the medical records 
dating subsequent to 2002 consistently report negative 
histories and findings as to rash, ulceration, or any other 
skin condition.  See generally VA treatment records.  

The Board notes that the veteran has reported having "white 
spots" on his skin and "easily broken" skin.  See January 
2005 claim.  The veteran, as a layperson, is not competent to 
comment on the presence of a medical disorder, however.  
Rather, medical evidence is needed to that effect.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

In this case, the competent evidence of record, to include 
treatment records dating after the veteran's history of 
"white spots" and "easily broken skin", does not indicate 
that the veteran has a current skin disorder, to include 
chloracne or other acneform disease.  As stated above, a 
current disability is needed for service connection to be 
granted; consequently, service connection is denied.  

Tinnitus

The veteran contends that he has tinnitus as the result of 
in-service noise exposure from working near aircraft.  The 
veteran has reported that he has had recurrent tinnitus since 
approximately one year after separation.  See September 2005 
VA examination record.  He has also reported that he had 
post-service noise exposure from working as a farmer for 30 
years and then as a truck driver.  

The veteran was diagnosed with tinnitus in September 2005.  
See September 2005 VA examination record.  In July 2006, the 
VA obtained an addendum opinion from the September 2005 
examiner as to whether the veteran's tinnitus was related to 
in-service exposure.  The examiner reported that he reviewed 
the September 2005 examination record (which indicated that, 
at that time, the examiner reviewed the VA medical records 
but not the claims file), and stated that the veteran's 
tinnitus was not related to service.  The examiner explained 
that if the veteran's tinnitus was due to military noise 
exposure, "one would expect" the tinnitus to have onset 
earlier than one year after separation.  He stated that, 
based on the delayed onset of tinnitus and the "fair amount 
of post-military noise exposure," it was less likely than 
not that the tinnitus was due to military noise exposure.  

Based on a review of the evidence, the Board finds that 
service connection is not warranted.  The competent evidence 
does not indicate that tinnitus was incurred in service or 
that the currently diagnosed tinnitus is causally related to 
service.  Rather, the competent evidence indicates that 
tinnitus was onset, at the earliest, approximately one year 
after separation and that it is due to post-service noise 
exposure rather than in-service noise exposure.  

The Board notes that the veteran has reported that his 
tinnitus is related to service.  The veteran, while competent 
to report the symptoms of tinnitus, is not competent to 
relate those symptoms to service, however.  See 38 C.F.R. § 
3.159(a)(2); Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Jandreau v. Nicholson, No. 2007-7029 (Fed. 
Cir. July 3, 2007).  In this case, the record is absent any 
competent evidence linking the veteran's tinnitus to service; 
consequently, service connection must be denied.  

Request to Reopen

The RO denied a claim of service connection for a "lung 
condition" in August 2004.  That August 2004 is final based 
on the evidence then of record.  38 U.S.C.A. § 7105(c) (West 
2002); 38. C.F.R. §§ 3.104, 20.302, 20.1103 (2004).  However, 
a claim will be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  New 
evidence means existing evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2008).  

The veteran's previous claim of service connection for a lung 
condition secondary to in-service asbestos exposure was 
denied based on lack of competent evidence that the veteran 
had an asbestos-related lung disorder.  This decision was 
based in part on a May 2004 VA examiner's finding that 
although the evidence indicated that the veteran was 
diagnosed with pulmonary fibrosis and that he had "numerous 
changes in the lungs," there were "no asbestos changes in 
the lungs".  

Evidence submitted for this claim includes private treatment 
and SSA records (which predate the August 2004 decision but 
which were apparently received by VA after the August 2004 
decision) and VA treatment records. 

Although this evidence is "new," in that it was not 
previously seen, the records are not material since they are 
merely cumulative of medical evidence previously considered 
by the RO.  The evidence previously considered already 
established that the veteran had pulmonary changes in the 
lungs and that he was diagnosed with and treated for 
pulmonary fibrosis.  The Board notes that a March 2004 
residual functional capacity assessment, done in conjunction 
with the veteran's application for SSA benefits, reports a 
finding of "possible pulmonary fibrosis/asbestosis."  
Subsequent medical records, to include chest X-rays and the 
May 2004 VA examination record, indicate that the veteran was 
never given actually diagnosed with asbestosis, however; 
rather, he was diagnosed solely with pulmonary fibrosis.  

In this case, the "new" evidence fails to cure the defect 
presented by the previous decision, namely the lack of 
evidence that the veteran has an asbestos-related lung 
disorder.  Because the only additional evidence is cumulative 
of evidence previously considered, new and material evidence 
has not been submitted and the request to reopen is denied.

Increased Rating for PTSD

For historical purposes, it is noted that service connection 
was established for PTSD by the RO in an August 2004 
decision, based on a diagnosis and verified stressor.  A 30 
percent disability evaluation was assigned based on a review 
of the relevant contemporaneous evidence of record.  A 50 
percent rating was subsequently awarded, effective the date 
of the current claim for increased rating.  See December 2007 
Rating Action.  The veteran maintains that a higher 
evaluation is still warranted.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. § 3.102.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. §§ 4.7, 4.14.  While the veteran's entire history is 
reviewed when assigning a disability evaluation, 38 C.F.R. 
§ 4.1, where service connection has already been established 
and an increase in the disability rating is at issue, it is 
the present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  A relatively 
recent decision of the Court has held that in determining the 
present level of a disability for any increased evaluation 
claim, the Board must consider the application of staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In 
other words, where the evidence contains factual findings 
that demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.

Under the rating criteria for mental disorders, a 70 percent 
rating is assigned for occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and the inability to establish 
and maintain effective relationships.  

The veteran's PTSD is manifested by symptoms including 
depression, irritability, hypervigilance, exaggerated startle 
reflex, nightmares, night sweats, avoidance, sleep 
disturbance, and some impairment of concentration.  The 
records also indicate that the veteran is married and 
maintains some, albeit limited, social relationships.  

A December 2005 VA treatment record reports that the veteran 
was oriented to time, place, and person, and that insight, 
judgment, mood, and affect were appropriate.  

A June 2006 VA examination record notes that the veteran and 
his spouse had friends over nightly, though the veteran's 
condition limits the number of guests to five or six.  The 
record notes that the veteran was neat, clean, and 
appropriately dressed, and the examiner found that the 
veteran was able to maintain minimum personal hygiene.  
Additionally, speech was clear and spontaneous; psychomotor 
activity was unremarkable; judgment, thought content, impulse 
control, and insight were intact; and the veteran was 
oriented to person, time, and place.  The veteran did not 
have delusions, hallucinations, obsessive/ritualistic 
behavior, panic attacks, homicidal or suicidal ideation, 
episodes of violence, or inappropriate behavior, though he 
did have constricted affect, impaired attention, and slowed 
thought process.  The examiner diagnosed the veteran with 
PTSD and cognitive disorder and explained that the veteran's 
cognitive disorder was not related to his PTSD.  The examiner 
assessed the severity of the PTSD as "mild to moderate" and 
assigned a GAF score of 55, which corresponds to moderate 
symptoms or moderate difficulty in social or occupational 
functioning.  The examiner explained that the PTSD resulted 
in some deficiencies in social and family relations and mood, 
but did not result in total occupational and social 
impairment, reduced reliability and productivity, or 
deficiencies in thinking, judgment, or work.  

Another VA examination was conducted in November 2007.  The 
record reports that the veteran was appropriately dressed; 
insight and judgment were intact; impulse control was good; 
and thought content was unremarkable.  Speech was coherent 
and spontaneous, though slow, and thought process was slowed.  
The veteran was oriented to person and place, but not time:  
he was two days off of the date, though month and year were 
correct.  Psychomotor activity was lethargic; affect was 
flat; memory was mildly impaired; mood was dysphoric; and the 
veteran was unable to do serial 7's or spell a word forward 
and backward.  The veteran had no delusions, hallucinations, 
inappropriate behavior, obsessive/ritualistic behavior, 
homicidal or suicidal thoughts, or episodes of violence; he 
was able to maintain his minimum personal hygiene; and the 
PTSD had not resulted in any problems in activities of daily 
living.  Additionally, although the veteran reported some 
decrease in interest, he still socialized with friends, had 
emotional responses, and indicated that he did not feel very 
cut off from other people.  The examiner diagnosed the 
veteran with PTSD and cognitive disorder.  The examiner 
reported that the veteran had undergone "some increase" in 
symptoms since the previous examination, and he assigned a 
GAF score of 53 for PTSD, which corresponds to moderate 
symptoms.  The examiner explained that the PTSD resulted in 
restricted interpersonal relationship and leisure pursuits 
and reduced reliability and productivity.  It did not result 
in total occupational and social impairment, and the examiner 
stated that it had not caused the veteran to be unemployed in 
the past.  

The evidence of record does not warrant a rating in excess of 
50 percent during the relevant time period.  The evidence 
does not indicate that the veteran has obsessional rituals; 
violent episodes; illogic, incoherent, or obscure speech; 
near-continuous panic; suicidal ideation; impaired impulse 
control; spatial disorientation; depression affecting the 
ability to function; or neglect of personal appearance and 
hygiene, and the record indicates that the veteran is married 
and is able to maintain (some) interpersonal relationships.  
Additionally, the record reports assessments, findings, and 
GAF scores corresponding to the current rating.  In sum, 
although the evidence indicates that the veteran's PTSD 
results in some deficiencies, on the whole, the evidence does 
not approximate the disability picture created by the higher 
rating at any time during the appeal; consequently, a higher 
rating must be denied.

TDIU

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  In reaching such a 
determination, the central inquiry is "whether the veteran's 
service-connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  

Service connection is in effect with a rating of 50 percent 
for PTSD.  Because the veteran's rating has never reached 60 
percent, TDIU is only available if the veteran has been 
rendered unemployable solely due to the service-connected 
disability regardless of the total rating percentage 
currently assigned.  In other words, TDIU is only available 
if an extraschedular rating is warranted.  

An extraschedular total rating based on individual 
unemployability may be assigned in the case of a veteran who 
fails to meet the percentage requirements but who is 
unemployable by reason of service-connected disability.  38 
C.F.R. §§ 3.321, 4.16(b).  For a veteran to prevail on a 
claim for a total compensation rating based on individual 
unemployability on an extraschedular basis, the record must 
reflect some factor which takes the case outside the norm.  
The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A disability rating in 
itself is recognition that the impairment makes it difficult 
to obtain or keep employment, but the ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The evidence of record does not indicate that an 
extraschedular rating is warranted.  While the service-
connected PTSD causes some economic inadaptability, this is 
taken into account in the evaluation assigned, and the 
evidence obtained in conjunction with this appeal includes no 
findings of unemployability due to PTSD.  Although the 
veteran has reported that he has not worked since 2002, there 
is no evidence that the veteran's lack of employment is due 
to his service-connected PTSD rather than one of his non-
service connected disabilities, which include cardiomyopathy, 
sleep apnea, and pulmonary fibrosis.  The evidence of record 
does not include evidence that would take the veteran's case 
outside the norm.  Accordingly, a total disability rating 
based upon individual unemployability due to a service-
connected disability under the provisions of 38 C.F.R. § 
4.16(b) is not warranted.


ORDER

The issues of entitlement to service connection for sexual 
dysfunction, sleep disorder, gastrointestinal condition, 
hypertension, and diabetes mellitus are dismissed.  

Service connection for chloracne is denied.  

Service connection for tinnitus is denied.  

The request to reopen a claim of service connection for an 
asbestos-related lung disorder is denied.  

A rating in excess of 50 percent for PTSD is denied.  

TDIU is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


